DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 26th, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments that the newly amended feature of the coupler of the tilt mechanism is coupled to the moving support structure and extends along an axis between the moving support structure and the tilt mechanism, the coupler being configured to rotate the moving support structure around the axis.  Claypool et al. teaches these newly amended features in as much as Applicant.  
It appears Applicant is arguing the coupler of the moving support structure is performing these functions and structural differences as Applicant cites coupler 100 and paragraph [0087] of their published specification, see Page 8 of the remarks.  The Examiner notes that the coupler of the tilt mechanism is being amended, but the coupler of the moving support structure is being argued.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
of the tilt mechanism is coupled to the moving support structure and extends along an axis between the moving support structure and the tilt mechanism.”  It is unclear how the tilt mechanism can be between itself as it is a component of the tilt mechanism. 	Applicant appears to be arguing on Page 8 of their remarks the coupler of the moving support structure is performing said functions and structurally oriented in this way as they cite coupler 100 and paragraph [0087] of their published specification.
Claims 2-10, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) as it depends from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muratsu (US 2004/0122441) in view of Claypool et al. (US 2007/0005073).

However, Muratsu fails to teach or disclose a tilt mechanism coupled to the distraction mechanism wherein the tilt mechanism is configured to forcibly change a tilt angle of the moving support structure under user control, and the tilt mechanism includes a coupler.  The coupler is coupled to the moving support structure and extends along an axis between the moving support structure and the tilt mechanism, the coupler being configured to rotate the moving support structure around the axis.
Claypool teaches a surgical apparatus (figures 1-10B) the apparatus having a tilt mechanism (42) coupled to a distraction mechanism (12 + 14 + 34) wherein the tilt mechanism is configured to forcibly change the tilt angle of the moving support structure under user control (¶28, ¶34-35) wherein the tilt mechanism includes a coupler (42b), wherein the coupler of the tilt mechanism is coupled to the moving support structure (16) and extends along an axis (see figure below) between the moving support structure (16) and the tilt mechanism (42), the coupler  being configured to rotate the moving support structure around the axis (¶28, figures 1-10B) as it permits a customized positioning of the surgical apparatus for subsequent resection of the bone (¶34-35). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the apparatus of Muratsu to include a tilt mechanism coupled to the distraction mechanism wherein the tilt mechanism is configured to 

    PNG
    media_image1.png
    735
    768
    media_image1.png
    Greyscale
 	
Regarding claim 4, Muratsu discloses a distraction lock mechanism (38-1 and 36-1, figure 2) is engaged to prevent further movement of the distraction mechanism (¶60) and wherein the surgical apparatus is configured to equalize the height of the first and second compartments whereby the M-L tilt angle is zero (¶60 and figure 9).

Regarding claim 11, Muratsu discloses a surgical apparatus comprising a fixed support structure (14) configured to couple to a proximal end of a tibia; a moving support structure (22) configured to couple to a distal end of a femur wherein a leg is in extension (figure 7); and a distraction mechanism (26, 32, 35, 36, 38) configured to raise and lower the moving support structure relative to the fixed support structure.
However, Muratsu fails to teach or disclose a tilt mechanism coupled between the distraction mechanism and the moving support structure wherein the tilt mechanism includes a worm gear (42b + 42c, ¶28) configured to be self-locking to hold a position of the moving support structure wherein the tilt mechanism is configured to forcibly change a tilt angle of the moving support structure under user control, and includes a coupler configured to rotate and the moving support structure couples to the tilt mechanism and extends along an axis between the moving support structure and the tilt mechanism, the coupler being configured to rotate the moving support structure around the axis.
Claypool teaches a surgical apparatus (figures 1-10B) the apparatus having a tilt mechanism (42) coupled to a distraction mechanism (12 + 14 + 34) wherein the tilt 

    PNG
    media_image1.png
    735
    768
    media_image1.png
    Greyscale

Regarding claim 12, Muratsu in view of Claypool et al. discloses wherein a height of a first compartment of the knee joint is adjusted to a predetermined load value while the moving support structure can freely pivot medially or laterally (¶58-60) and wherein the tilt mechanism is engaged to equalize the second compartment to a height of the first compartment thereby reducing an alignment error of the leg (¶60 of Muratsu in view of the adjustment of the tilt mechanism 40 of Claypool, ¶28 ), wherein a distraction lock mechanism (38-1 + 36-1, figure 2) is engaged during equalization to prevent 

Regarding claim 16, Muratsu discloses a surgical apparatus comprising a fixed support structure (14) configured to couple to a proximal end of a tibia; a moving support structure (22) configured to couple to a distal end of a femur wherein a leg is in flexion (figure 7); and a distraction mechanism (26, 32, 35, 36, 38) configured to raise and lower the moving support structure relative to the fixed support structure wherein a height of a first compartment of the knee joint is adjusted to a predetermined load value (¶58-60), wherein the moving support structure is configured to pivot. 	However, Muratsu fail to teach or disclose a tilt mechanism coupled between the distraction mechanism and the moving support structure wherein a key is configured to couple to the tilt mechanism, wherein the key is rotated under user control to forcibly rotate a coupler of the tilt mechanism to a predetermined M-L tilt, wherein the coupler of the tilt mechanism is coupled to the moving support structure and extends along an axis between the moving support structure and the tilt mechanism, the coupler configured to pivot the moving support structure about the axis, wherein the tilt mechanism is 1, figure 1) between the moving support structure and the tilt mechanism (figures 1 and 5), the coupler configured to pivot the moving support structure about the axis (¶28 and ¶34-35, figures 6-10B) ,wherein the moving support structure (16) couples to the coupler (via 42d) of the tilt mechanism. 	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the apparatus of Muratsu to include a tilt mechanism coupled to the distraction mechanism as taught by Claypool as it permits a customized positioning of the surgical apparatus for subsequent resection of the bone.  The resultant device of combining the tilt mechanism of Claypool with Muratsu would yield the tilt mechanism engaging to equalize the second compartment to a height of the first compartment. 	Regarding claim 17, Muratsu discloses a distraction lock mechanism (38-1 + 36-1, figure 2) is engaged during equalization in flexion to prevent movement of the distraction mechanism (¶60). 	Regarding claim 18, Muratsu discloses that the surgical apparatus is configured to measure a balanced rotation angle of the moving support structure (figure 9 and ¶60)and wherein the M-L tilt mechanism when engaged is configured to forcibly change .

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US 2010/0249788) in view of Muratsu (US 2004/0122441) in view of Claypool et al. (US 2007/0005073).
 	Regarding claim 1, Roche discloses a surgical apparatus comprising a fixed support structure (204) configured to couple to a proximal end of a tibia; a moving support structure (202) configured to couple to a distal end of a femur wherein a leg is in extension; and a distraction mechanism (302 + 304) configured to raise and lower the moving support structure relative to the fixed support structure wherein a height of a first compartment of the knee joint is adjusted to a first predetermined load value (¶36 and ¶38). 	However, Roche fails to expressly teach or disclose that the moving support structure is configured to pivot. 	Muratsu teaches a fixed support structure (14), a moving support structure (22) and a distraction mechanism (26, 32, 35, 36, and 38).  The moving support structure is configured to pivot (¶57 and it allows for the determination of the medial-lateral offset/balance of the knee joint.

 	Claypool teaches a surgical apparatus (figures 1-10B) the apparatus having a tilt mechanism (42) coupled to a distraction mechanism (12 + 14 + 34) wherein the tilt mechanism is configured to forcibly change the tilt angle of the moving support structure (16) under user control (¶28, ¶34-35) to forcibly rotate a coupler (42b) of the tilt mechanism to a predetermined M-L tilt, wherein the moving support structure couples to the coupler of the tilt mechanism (via 42c and 42d) as it permits a customized positioning of the surgical apparatus for subsequent resection of the bone (¶34-35). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the apparatus of Roche to include a tilt mechanism coupled to the distraction mechanism wherein the tilt mechanism is configured to forcibly change a tilt angle of the moving support structure under user control as taught by Claypool as it permits a customized positioning of the surgical apparatus for subsequent resection of the bone. 	Regarding claim 2, Roche in view of Claypool et al. discloses a key (42a of Claypool) configured to coupled to the tilt mechanism (figures 1-5) wherein the key is configured to be rotated by a user to forcibly change the tilt angle when the surgical 
 	Regarding claim 4, Roche in view of Muratsu disclose a distraction lock mechanism (38-1 + 36-1, figure 2 of Muratsu) engaged to prevent further movement of the distraction mechanism (¶60 of Muratsu) and wherein the surgical apparatus is configured to equalize the height of the first and second compartments whereby the M-L title angle is zero (figure 9 and ¶60 of Muratsu).
 	Regarding claim 6, Roche discloses forcibly changing the M-L angle to zero reduces the leg alignment error (figure 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roche (US 2010/0249788) in view of Muratsu (US 2004/0122441) in view of Claypool et al. (US 2007/0005073) in further view of Plaskos et al. (US 2019/0008500). 	Regarding claim 3, Roche in view of Muratsu and Claypool disclose the claimed invention except for a Linear Hall sensor configured to measure the height of the first compartment, the height the second compartment, or an average height of the first compartment and the second compartment, and wherein the height of the first compartment, the height of the second compartment, or the average height of the first compartment and the second compartment is displayed on a display of the computer; .
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US 2010/0249788) in view of Muratsu (US 2004/0122441) in view of Claypool et al. (US 2007/0005073) in further view of Delfosse et al. (US 2007/0293868). 	Regarding claim 7, Roche discloses a bone cutting jig (602, figure 6) and wherein the bone cutting jig is configured to support at least one bone cut to the femur (figure 6, ¶61 and ¶67). 	However, Roche fails to teach or disclose a drill guide is configured to be coupled to the surgical apparatus, wherein the drill guide is configured to support drilling of at least two holes related to the equalization. 	Delfosse et al. teach the use of a drill guide (2, figures 1A-1C), the drill guide is configured to be coupled to the surgical apparatus (figures 1A-1C) and the drill guide is  wherein one or more bone cuts are configured to be made to support installation of a femoral prosthetic component (figures 6 and 7, ¶61 and ¶67 of Roche).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775